UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                               )
    In re:                                                     )     Chapter 11
                                                               )
    FRONTIER COMMUNICATIONS                                    )     Case No. 20-22476 (RDD)
    CORPORATION, et al.,1                                      )
                                                               )
                                      Debtors.                 )     (Jointly Administered)
                                                               )


                                          AFFIDAVIT OF SERVICE

       I, Christian Rivera, depose and say that I am employed by Prime Clerk LLC (“Prime
Clerk”), the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

       On May 12, 2020, at my direction and under my supervision, employees of Prime Clerk
caused the following document to be served by the method set forth on the Master Service List
attached hereto as Exhibit A:

            Notice of Automatic Stay Dispute Regarding Appeal Pending in the United States Court
             of Appeals for the Second Circuit [Docket No. 259]


Dated: May 15, 2020
                                                                                           /s/ Christian Rivera
                                                                                           Christian Rivera
State of New York
County of New York

Subscribed and sworn to (or affirmed) before me on May 15, 2020, by Christian Rivera, proved
to me on the basis of satisfactory evidence to be the person who appeared before me.

/s/ JAMES A. MAPPLETHORPE
Notary Public, State of New York
No. 01MA6370846
Qualified in New York County
Commission Expires February 12, 2022
1
      The last four digits of Debtor Frontier Communications Corporation’s tax identification number are 9596. Due to
      the large number of debtor entities in these chapter 11 cases, for which joint administration has been granted, a
      complete list of the debtor entities and the last four digits of their federal tax identification numbers are not
      provided herein. A complete list of such information may be obtained on the website of the Debtors’ claims and
      noticing agent at https://cases.primeclerk.com/ftr. The location of the Debtors’ service address for purposes of
      these chapter 11 cases is: 50 Main Street, Suite 1000, White Plains, New York 10606.


                                                                                                          SRF 42125
Exhibit A
                                                                                                                     Exhibit A
                                                                                                                 Master Service List
                                                                                                              Served as set forth below

                             DESCRIPTION                                            NAME                                                     ADDRESS                                        EMAIL                METHOD OF SERVICE
                                                                                                               Attn: Heike M. Vogel, Eric H. Horn
                                                                                                               10 Times Square, Suite 5022                                 hvogel@aystrauss.com
Counsel for Viavi Solutions                                          A.Y. Strauss, LLC                         New York NY 10018                                           ehorn@aystrauss.com                First Class Mail and Email
                                                                                                               Attn: David Brett Marks
                                                                                                               350 E. Las Olas Blvd., Suite 1600
Counsel for MasTec, Inc.                                             Akerman LLP                               Ft. Lauderdale FL 33301                                     brett.marks@akerman.com            First Class Mail and Email
                                                                                                               Attn: Steven R. Wirth
                                                                                                               401 East Jackson Street, Suite 1700
Counsel for MasTec, Inc.                                             Akerman LLP                               Tampa FL 33602                                              steven.wirth@akerman.com           First Class Mail and Email
                                                                                                               Attn: Ira S. Dizengoff, Philip C. Dublin and Naomi Moss     idizengoff@akingump.com
                                                                                                               One Bryant Park                                             pdublin@akingump.com
Counsel to the Ad Hoc Senior Notes Group                             Akin Gump Strauss Hauer & Feld LLP        New York NY 10036                                           nmoss@akingump.com                 First Class Mail and Email
                                                                                                               Attn: Naomi Moss
                                                                                                               One Bryant Park
                                                                                                               Bank of America Tower
Counsel to an Ad Hoc Group of Unsecured Noteholders                  Akin Gump Strauss Hauer & Feld LLP        New York NY 10036‐6745                                      nmoss@akingump.com                 First Class Mail and Email
                                                                                                               Attn: Leib M. Lerner
                                                                                                               333 South Hope Street
Counsel to Fox Cable Network Services, LLC and Fox News Network,                                               16th Floor
L.L.C.                                                               Alston & Bird LLP                         Los Angeles CA 90071                                        Leib.Lerner@alston.com             First Class Mail and Email
                                                                                                               Attn: William Hao
Counsel to Fox Cable Network Services, LLC and Fox News Network,                                               90 Park Avenue
L.L.C.                                                               Alston & Bird LLP                         New York NY 10016                                           william.hao@alston.com             First Class Mail and Email
                                                                                                               Attn: Brian J. Lohan and Ginger Clements
                                                                                                               70 West Madison Street, Suite 4200                          brian.lohan@arnoldporter.com
Counsel for AT&T                                                     Arnold & Porter Kaye Scholder LLP         Chicago IL 60602                                            ginger.clements@arnoldporter.com   First Class Mail and Email
                                                                                                               Attn: James W. Grudus
                                                                                                               1 Rockefeller Plaza
                                                                                                               Room 18‐19
Counsel for AT&T, Official Committee of Unsecured Creditors          AT&T Legal Department                     New York NY 10020                                           james.grudus@att.com               First Class Mail and Email
                                                                                                               Attn: Matthew G. Summers, Chantelle D. McClamb, Laurel D.
Counsel for EIP Communications I, LLC, Comcast Cable                                                           Roglen                                                      summersm@ballardspahr.com
Communications Management, LLC and affiliates, and 1800 41st                                                   919 North Market Street, 11th Floor                         mcclambc@ballardspahr.com
Street, LLC                                                          Ballard Spahr LLP                         Wilmington DE 19801‐3034                                    roglenl@ballardspahr.com           First Class Mail and Email
                                                                                                               Attn: Ray O'Neil
                                                                                                               500 Ross St.
                                                                                                               12th Floor
Indenture Trustee for Unsecured CTF and Legacy Notes                 Bank of New York Mellon                   Pittsburgh PA 15262                                         RAYMOND.K.ONEIL@BNYMELLON.COM      First Class Mail and Email
                                                                                                               Attn: Katie M. Sinderson, Jesse Jensen                      KatieM@blbglaw.com
                                                                                                               1251 Avenue of the Americas
Lead Counsel to Lead Plaintiffs and the Proposed Class               Bernstein Litowitz Berger & Grossmann LLP New York NY 10020                                           Jesse.Jensen@blbglaw.com           First Class Mail and Email
                                                                                                               Attn: George F. Kubin
                                                                                                               Corporate Trust Services
                                                                                                               1600 Broadway, 3rd Floor
Indenture Trustee for 8.500% Secured Notes due 2031                  BOKF                                      Denver CO 80202                                             CTDENVER@BOKF.COM                  First Class Mail and Email
                                                                                                               Attn: Devin Lawton Palmer
                                                                                                               145 Culver Road
Counsel to the City of Canandaigua, Attorneys for Rochester District                                           Suite 100
Heating Cooperative                                                  Boylan Code LLP                           Rochester NY 14620                                          dpalmer@boylancode.com             First Class Mail and Email



         In re: Frontier Communications Corporation, et al.
         Case No. 20‐22476 (RDD)                                                                                    Page 1 of 11
                                                                                                                      Exhibit A
                                                                                                                  Master Service List
                                                                                                               Served as set forth below

                              DESCRIPTION                                              NAME                                             ADDRESS                                                 EMAIL              METHOD OF SERVICE
                                                                                                             Attn: Andrew B. Helfand, Michael H. Resnikoff
                                                                                                             156 West 56th Street, Suite 1801                                  ahelfand@bronsterllp.com
Counsel for TCF Equipment Finance, a division of TCF National Bank Bronster, LLP                             New York NY 10019                                                 mresnikoff@bronsterllp.com       First Class Mail and Email
                                                                                                             Attn: Shawn M. Christianson
                                                                                                             55 Second Street, 17th Floor
Counsel to Oracle America, Inc.                                     Buchalter, A Professional Corporation    San Francisco CA 94105‐3493                                       schristianson@buchalter.com      First Class Mail and Email
                                                                                                             Attn: Arocles Aguilar, Helen Mickiewicz, Travis Foss              arocles.aguilar@cpuc.ca.gov
                                                                                                             505 Van Ness Avenue                                               helen.mickiewicz@cpuc.ca.gov
Counsel to the California Public Utilities Commission               California Public Utilities Commisson    San Francisco CA 94102                                            travis.foss@cpuc.ca.gov          First Class Mail and Email
                                                                                                             Attn: Jason M. Katz
Counsel to A to Z Call Center Services, LP, a subsidiary of the CMI Carrington, Coleman, Sloman & Blumenthal 901 Main Street, Suite 5500
Group, Inc.                                                         L.L.P.                                   Dallas TX 75202                                                   jkatz@ccsb.com                   First Class Mail and Email

Official Committee of Unsecured Creditors                          Cathy Baile                                 Address on File                                                                                  First Class Mail and Email
                                                                                                               Frontier Communications Chambers Copy
                                                                                                               US Bankruptcy Court SDNY
United States Bankruptcy Court for the Southern District of New    Chambers of Honorable Judge Robert D.       300 Quarropas Street, Room 248
York                                                               Drain                                       White Plains NY 10601                                                                            Overnight Mail
                                                                                                               Attn: David E. Schwager, Jeffrey J. Malak
                                                                                                               138 South Main Street, P.O. Box 910
Attorneys for Creditor, Dallas Area Municipal Authority            Chariton, Schwager & Malak                  Wilkes‐Barre PA 18703‐0910                                      des@csmlawoffices.com            First Class Mail and Email
                                                                                                               Attn: T. Todd Egland
                                                                                                               1500 Railroad Avenue
Counsel for Snohomish County Public Utility District No. 1         Chmelik Sitkin & Davis P.S.                 Bellingham WA 98225                                             tegland@chmelik.com              First Class Mail and Email
                                                                                                               Attn: Clifford A. Merin
                                                                                                               1115 Broad Street
Counsel to Long Wharf/Hamilton Street Associates, LLC              Cohen and Wolf, P.C.                        Bridgeport CT 06604                                             cmerin@cohenandwolf.com          First Class Mail and Email
                                                                                                               Attn: Richard M. Seltzer, Melissa S. Woods
                                                                                                               900 Third Avenue, Suite 2100                                    rseltzer@cwsny.com
Counsel for CWA and IBEW                                           Cohen, Weiss and Simon LLP                  New York NY 10022‐4869                                          mwoods@cwsny.com                 First Class Mail and Email
                                                                                                               Attn: Patricia M. Shea, CWA General Counsel
                                                                   Communications Workers of America, AFL‐     501 Third Street, NW
Official Committee of Unsecured Creditors                          CIO, CLC                                    Washington DC 20001                                             pats@cwa‐union.org               First Class Mail and Email
                                                                                                               Attn: Matthew G. Jones, Nathan H. Trunnell
                                                                                                               Worldwide Plaza                                                 mjones@cravath.com
                                                                                                               825 Eighth Avenue
Counsel to Frontier Communications Corporation                     Cravath, Swaine & Moore LLP                 New York NY 10019‐7475                                          ntrunnell@cravath.com            First Class Mail and Email
                                                                                                               Attn: Patricia M. Gaug
                                                                                                               666 Summer Street
Counsel to the Town of Darien                                      Curtis, Brinckerhoff & Barrett, P.C.        Stamford CA 06901                                               gaug@curtisbb.com                First Class Mail and Email
                                                                                                               Attn: Jonathan Marc Davidoff, Esq.
                                                                                                               228 East 45th Street
                                                                                                               Suite 1700                                                      Jonathan@davidofflawfirm.com
Counsel to Velma King                                              Davidoff Law Firm, PLLC                     New York NY 10017                                               Alexandra@davidofflawfirm.com    First Class Mail and Email
                                                                                                                                                                               eli.vonnegut@davispolk.com
                                                                                                               Attn: Eli J. Vonnegut, Stephen D. Piraino, Samuel A. Wagreich   stephen.piraino@davispolk.com
                                                                                                               450 Lexington Avenue                                            samuel.wagreich@davispolk.com
Counsel to Goldman Sachs Bank USA                                  Davis Polk & Wardwell LLP                   New York NY 10017                                               frontier.routing@davispolk.com   First Class Mail and Email




          In re: Frontier Communications Corporation, et al.
          Case No. 20‐22476 (RDD)                                                                                     Page 2 of 11
                                                                                                               Exhibit A
                                                                                                           Master Service List
                                                                                                        Served as set forth below

                              DESCRIPTION                                             NAME                                           ADDRESS                                     EMAIL                METHOD OF SERVICE
                                                                                                        Attn: Thomas A. Pitta
Counsel for Wilmington Trust, National Association, as Trustee                                          120 Broadway, 32nd Floor
(“WTNA”)                                                         Emmet, Marvin & Martin, LLP            New York NY 10271                                       tpitta@emmetmarvin.com             First Class Mail and Email
                                                                                                        Attn Bankruptcy Division
                                                                                                        290 Broadway
Environmental Protection Agency ‐ Region 2                       Environmental Protection Agency        New York NY 10007‐1866                                                                     First Class Mail
                                                                                                        Attn: Matthew Leopold, General Counsel
                                                                                                        Office of General Counsel 2310A
                                                                                                        1200 Pennsylvania Ave NW, 2310A
Environmental Protection Agency                                  Environmental Protection Agency        Washington DC 20460                                     Leopold.matt@Epa.gov               First Class Mail and Email
                                                                                                        Attn: Legal Department
                                                                                                        PO Box 979084
Federal Communications Commission                                Federal Communications Commission      St. Louis MO 63197‐9000                                                                    First Class Mail
                                                                                                        Attn: Thomas M. Johnson, Jr., General Counsel, Thomas
                                                                                                        Driscolll, Legal Department
                                                                                                        445 12th Street, S.W
                                                                                                        Room 6‐A224                                             thomas.johnson@fcc.gov
Federal Communications Commission                                Federal Communications Commission      Washington DC 20554                                     thomas.driscoll@fcc.gov            First Class Mail and Email
                                                                                                        Attn: Hollace T. Cohen
                                                                                                        445 Park Avenue, 9th Floor
Counsel to Georgia Power Company                                 FisherBroyles, LLP                     New York NY 10022                                       hollace.cohen@fisherbroyles.com    First Class Mail and Email
                                                                                                        Attn: Thomas R. Walker
                                                                                                        945 East Paces Ferry Road NE, Suite 2000
Counsel to Georgia Power Company                                 FisherBroyles, LLP                     Atlanta GA 30326                                        thomas.walker@fisherbroyles.com    First Class Mail and Email
                                                                                                        Attn: Martha B. Chovanes
                                                                                                        2000 Market Street
                                                                                                        20th Floor
Counsel to CTI Towers, Inc.                                      Fox Rothschild LLP                     Philadelphia PA 19103‐3222                              mchovanes@foxrothschild.com        First Class Mail and Email
                                                                                                        Attn: John N. Orsini, Philip J. Biegler                 jorsini@fklaw.com
                                                                                                        7 Times Square
Counsel to the Ad Hoc First Lien Committee                       Friedman Kaplan Seiler & Adelman LLP   New York NY 10036‐6516                                  pbiegler@fklaw.com                 Email
                                                                                                        Attn: Pat Armstrong
Agent under the Proposed Postpetition Debtor in Possession                                              200 West Street
Financing Facility                                               Goldman Sachs                          New York NY 10282                                       Patrick.armstrong@gs.com           First Class Mail and Email
                                                                                                        Attn: Lee E. Woodard, Wendy A. Kinsella
                                                                                                        333 West Washington Street, Suite 200                   wkinsella@harrisbeach.com
Counsel to Flaum Commons, L.P.                                   Harris Beach PLLC                      Syracuse NY 13202                                       bkemail@harrisbeach.com            First Class Mail and Email
                                                                                                        Attn: J. ALEXANDRA RHIM
Counsel to Lainer Brothers, Inc., a California Corp. and LNM                                            15910 Ventura Boulevard, 12th Floor
Corporation‐Sunland Industrial Properties                        HEMAR, ROUSSO & HEALD, LLP             Encino CA 91436                                         arhim@hrhlaw.com                   First Class Mail and Email
                                                                                                        Attn: Jay M. Ross & Monique D. Jewett‐Brewster
                                                                                                        70 S. First Street                                      jross@hopkinscarley.com
Counsel to Pure Storage, Inc.                                    HOPKINS & CARLEY, ALC.                 San Jose CA 95113                                       mjb@hopkiscarley.com               First Class Mail and Email
                                                                                                        Centralized Insolvency Operation
                                                                                                        2970 Market Street
                                                                                                        Mail Stop 5 Q30 133
IRS Insolvency Section                                           Internal Revenue Service               Philadelphia PA 19104‐5016                              Mimi.M.Wong@irscounsel.treas.gov   First Class Mail and Email




          In re: Frontier Communications Corporation, et al.
          Case No. 20‐22476 (RDD)                                                                             Page 3 of 11
                                                                                                                   Exhibit A
                                                                                                               Master Service List
                                                                                                            Served as set forth below

                              DESCRIPTION                                                 NAME                                           ADDRESS                                       EMAIL                      METHOD OF SERVICE
                                                                                                            Centralized Insolvency Operation
                                                                                                            P.O. Box 7346
IRS Insolvency Section                                                  Internal Revenue Service            Philadelphia PA 19101‐7346                               Mimi.M.Wong@irscounsel.treas.gov          First Class Mail and Email
Counsel to Everett Technical Park I LLC, Everett Technical Park II LLC,                                     Attn: Jeffrey M. Hawkinson, Esq.
Intergate.Columbia I LLC, Intergate.Quincy LLC, Sabey Datacenter                                            801 Second Avenue, Suite 700
LLC, and International Gateway East LLC                                 JAMESON PEPPLE CANTU PLLC           Seattle WA 98104                                         jhawkinson@jpclaw.com                     First Class Mail and Email
                                                                                                            Attn: Demetrius Dixon
                                                                                                            500 Stanton Christiana Road
Admin Agent JPM Credit Agreement and Senior Secured Term B                                                  Ops Building 2, 3rd Floor
Loan due 2024                                                      JP Morgan Chase                          Newark DE 19713                                          Demetrius.dixon@jpmorgan.com              First Class Mail and Email
Counsel to BOKF, NA, in its capacity as Successor Trustee with                                              Attn: Craig A. Barbarosh, Karen B. Dine
respect to the 8.5% First Mortgage Notes of Frontier Southwest                                              575 Madison Avenue                                       craig.barbarosh@katten.com
Incorporated due 2031                                              Katten Muchin Rosenman LLP               New York NY 10022‐2585                                   karen.dine@katten.com                     First Class Mail and Email
                                                                                                            Attn: Steven J. Reisman, Shaya Rochester
                                                                                                            575 Madison Avenue                                       sreisman@katten.com
Attorneys for Windstream Holdings, Inc. and its subsidiaries       Katten Muchin Rosenman LLP               New York NY 10022‐2585                                   srochester@katten.com                     First Class Mail and Email
                                                                                                            Attn: James S. Carr, Kristin S. Elliott
Counsel for Tech Mahindra Ltd., U.S. Bank National Association and                                          101 Park Avenue                                          kelliott@kelleydrye.com
U.S. Bank Trust National Association                               Kelley Drye & Warren LLP                 New York NY 10178                                        kdwbankruptcydepartment@kelleydrye.com First Class Mail and Email
                                                                                                            Attn: Arthur J. Steinberg
                                                                                                            1185 Avenue of the Americas
Counsel for National Public Finance Guarantee Corporation          King & Spalding LLP                      New York NY 10036                                        asteinberg@kslaw.com                      First Class Mail and Email
                                                                                                            Attn: Leia Clement Shermohammed
                                                                                                            1180 Peachtree St. NE
Counsel for National Public Finance Guarantee Corporation          King & Spalding LLP                      Atlanta GA 30309                                         lshermohammed@kslaw.com                   First Class Mail and Email
                                                                                                            Attn: Chad J. Husnick, Benjamin M. Rhode
                                                                                                            300 North LaSalle Street                                 chad.husnick@kirkland.com
Counsel to the Debtors and Debtors in Possession                   Kirkland & Ellis LLP                     Chicago IL 60654                                         benjamin.rhode@kirkland.com               Email
                                                                                                            Attn: Stephen E. Hessler, Patrick Venter
                                                                                                            601 Lexington Avenue                                     stephen.hessler@kirkland.com
Counsel to the Debtors and Debtors in Possession                   Kirkland & Ellis LLP                     New York NY 10022                                        patrick.venter@kirkland.com               Email
                                                                                                                                                                     acaton@kramerlevin.com

                                                                                                                                                                       dmannal@kramerlevin.com
                                                                                                            Attn: Amy Caton, Douglas H. Mannal, Stephen D. Zide, Megan
                                                                                                            Wasson                                                     szide@kramerlevin.com
Proposed Counsel for the Official Committee of Unsecured                                                    1177 Avenue of the Americas
Creditors of Frontier Communications Corporation, et al.           Kramer Levin Naftalis & Frankel LLP      New York NY 10036                                          mwasson@kramerlevin.com                 First Class Mail and Email
                                                                                                            Attn: David G. Aelvoet
                                                                                                            112 E. Pecan Street, Suite 2200
Counsel to Bexar County                                            Linebarger Goggan Blair & Sampson, LLP   San Antonio TX 78205                                       sanantonio.bankruptcy@publicans.com     First Class Mail and Email

Attorney for Van Zandt CAD, Morris CAD, Tom Green CAD, Rockwall                                             Attn: Elizabeth Weller
CAD, Gregg County, Dallas County, Tarrant County, Rusk County,                                              2777 N. Stemmons Freeway
Wood County, Ellis County, Alled ISD, Kaufman County, Wise                                                  Suite 1000
County, Smith County, Fannin CAD, Grayson County, City of Allen Linebarger Goggan Blair & Sampson, LLP      Dallas TX 75207                                          dallas.bankruptcy@publicans.com           First Class Mail and Email




          In re: Frontier Communications Corporation, et al.
          Case No. 20‐22476 (RDD)                                                                                 Page 4 of 11
                                                                                                                      Exhibit A
                                                                                                                  Master Service List
                                                                                                               Served as set forth below

                              DESCRIPTION                                               NAME                                               ADDRESS                                              EMAIL               METHOD OF SERVICE

Counsel to Harris County, Galveston County, Fort Bend County,
Montgomery County, Fort Bend CO WCID # 02, Matagorda County,                                                   Attn: John P. Dillman
Polk County, Palacios ISD, Cleveland ISD, Fort Bend CO WCID # 02,                                              PO Box 3064
Houston CAD, Madison County, Burton ISD                           Linebarger Goggan Blair & Sampson, LLP       Houston TX 77253‐3064                                          houston_bankruptcy@publicans.com   First Class Mail and Email
                                                                                                               Attn: Michael S. Etkin, Andrew Behlmann                        metkin@lowenstein.com
                                                                                                               1251 Avenue of the Americas
Bankruptcy Counsel to Lead Plaintiffs and the Proposed Class         Lowenstein Sandler LLP                    New York NY 10020                                              abehlmann@lowenstein.com           First Class Mail and Email
                                                                                                               Attn: Michael S. Etkin, Andrew Behlmann                        metkin@lowenstein.com
                                                                                                               One Lowenstein Drive
Bankruptcy Counsel to Lead Plaintiffs and the Proposed Class         Lowenstein Sandler LLP                    Roseland NJ 07068                                              abehlmann@lowenstein.com           First Class Mail and Email

                                                                                                               Attn: Clark T. Whitmore, Ana Chilingarishvili, Jason M. Reed   clark.whitmore@maslon.com
Counsel to U.S. Bank National Association and U.S. Bank Trust                                                  90 South Seventh Street, Suite 3300                            ana.chilingarishvili@maslon.com
National Association                                                 Maslon LLP                                Minneapolis MN 55402                                           jason.reed@maslon.com              First Class Mail and Email
                                                                                                               Attn: John R. Stoelker, Joseph Lubertazzi, Jr.
                                                                                                               Worldwide Plaza
                                                                                                               825 Eighth Avenue, 31st Floor                                  jstoelker@mccarter.com
Counsel to Nokia of America Corporation                              McCarter & English LLP                    New York NY 10019                                              jlubertazzi@mccarter.com           First Class Mail and Email


Counsel to Williamson County, Bastrop County Water Control and
Improvement District #2, The County of Bastrop, Texas, Tax
Appraisal District of Bell County, The County of Brazos, Texas, Brown
County Appraisal District, Burnet Central Appraisal District, Calhoun
County Appraisal District, Cherokee County Appraisal District, The
County of Cherokee, Texas, Celina Independent School District, The
Town of St. Paul, Texas, The County of Comal, Texas, The County of
Comanche, Texas, The County of Coryell, Texas, The County of
Denton, Texas, Gladewater Independent School District, The City of
Gladewater, Texas, The County of Guadalupe, Texas, The County of
Hardin, Texas, Harrison Central Appraisal District, The County of
Harrison, Texas, The County of Hays, Texas, The County of
Henderson, Texas, Lampasas Central Appraisal District, Mason
Central Appraisal District, McCulloch County Appraisal District, The                                           Attn: Tara LeDay
County of Milam, Texas, The County of Newton, Texas, Newton                                                    P.O. Box 1269
Independent School District and The County of Runnels, Texas          McCreary, Veselka, Bragg & Allen, P.C.   Round Rock TX 78680                                            tleday@mvbalaw.com                 First Class Mail and Email
                                                                                                               Attn: Gary D. Bressler, Esq.
                                                                                                               1617 John F. Kennedy Blvd.
Counsel to Westchester Fire Insurance Company and Federal            Mcelroy, Deutsch, Mulvaney & Carpenter,   Suite 1500
Insurance Company ("Chubb Surety”)                                   LLP                                       Philadelphia PA 19103                                          gbressler@mdmc‐law.com             First Class Mail and Email
                                                                                                               Attn: Michael R. Morano, Esq.
                                                                                                               1300 Mount Kemble Avenue
Counsel to Westchester Fire Insurance Company and Federal            Mcelroy, Deutsch, Mulvaney & Carpenter,   P.O. Box 2075
Insurance Company ("Chubb Surety”)                                   LLP                                       Morristown NJ 07962‐2075                                       mmorano@mdmc‐law.com               First Class Mail and Email
                                                                                                               Attn: Mikelle V. Bliss
                                                                                                               112 West 34th Street, Suite 1515
Counsel to Automotive Rentals, Inc. and ARI Fleet LT                 McGlinchey Stafford, PLLC                 New York NY 10120                                              mbliss@mcglinchey.com              First Class Mail and Email




          In re: Frontier Communications Corporation, et al.
          Case No. 20‐22476 (RDD)                                                                                    Page 5 of 11
                                                                                                                       Exhibit A
                                                                                                                   Master Service List
                                                                                                                Served as set forth below

                              DESCRIPTION                                                NAME                                               ADDRESS                                                 EMAIL       METHOD OF SERVICE
                                                                                                                Attn: Richard A. Aguilar, Rudy J. Cerone
                                                                                                                601 Poydras Street, 12th Floor                                   raguilar@mcglinchey.com
Counsel to Automotive Rentals, Inc. and ARI Fleet LT                McGlinchey Stafford, PLLC                   New Orleans LA 70130                                             rcerone@mcglinchey.com      First Class Mail and Email
                                                                                                                Attn: Michael Price, Dennis F. Dunne, Samuel A. Khalil           MPrice@milbank.com
Counsel to an Ad Hoc Group of Unsecured Noteholders, Counsel to                                                 55 Hudson Yards                                                  ddunne@milbank.com
the Ad Hoc Committee of Frontier Noteholders                    Milbank LLP                                     New York NY 10001‐2163                                           skhalil@milbank.com         First Class Mail and Email
                                                                                                                Attn: Deborah M. Perry
                                                                                                                500 N. Akard Street, Suite 3800
Counsel to Mohr Carrollton, LLC                                     Munsch Hardt Kopf & Harr, P.C.              Dallas TX 75201‐6659                                             dperry@munsch.com           First Class Mail and Email
                                                                                                                Attn: Robert E. Kaelin
                                                                                                                280 Trumbull Street, 12th Floor
Counsel to Creditor ‐ Cyient, Inc.                                  Murtha Cullina LLP                          Hartford CT 06103‐3469                                           rkaelin@murthalaw.com       First Class Mail and Email
                                                                                                                Attn: Karen Cordry
                                                                                                                1850 M St., NW 12th Floor
National Association of Attorneys General                           National Association of Attorneys General   Washington DC 20036                                              kcordry@naag.org            First Class Mail and Email
                                                                                                                Attn: Kate Matuschak
                                                                    Office of the New York State Attorney       28 Liberty Street
Counsel for Office of the New York State Attorney General           General                                     New York NY 10005                                                kate.matuschak@ag.ny.gov    First Class Mail and Email
                                                                                                                Attn: Greg Zipes
                                                                                                                201 Varick St.
                                                                    Office of The United States Trustee for     Ste. 1006
United States Trustee for the Southern District of New York         Region 2                                    New York NY 10014                                                Greg.Zipes@usdoj.gov        First Class Mail and Email
                                                                                                                                                                                 bhermann@paulweiss.com

                                                                                                                                                                                 glaufer@paulweiss.com
                                                                                                                Attn: Brian S. Hermann, Gregory F. Laufer, Kyle J. Kimpler,      kkimpler@paulweiss.com
                                                                                                                Miriam M. Levi, Alan W. Kornberg, Sean A. Mitchell, Eugene Y.    mlevi@paulweiss.com
                                                                                                                Park                                                             akornberg@paulweiss.com
Counsel to the Ad Hoc First Lien Committee and the California       Paul, Weiss, Rifkind, Wharton & Garrison    1285 Avenue of the Americas                                      smitchell@paulweiss.com
Public Utilities Commission                                         LLP                                         New York NY 10019‐6064                                           epark@paulweiss.com         First Class Mail and Email
                                                                                                                Attn: Judith Starr, Kartar S. Khalsa, William McCarron, Jr., &   mccarron.william@pbgc.gov
                                                                                                                Adi Berger, Director, and Sven Serspinski
                                                                                                                Office of the General Counsel                                    efile@pbgc.gov
The Pension Benefit Guaranty Corporation (PBGC), Official           Pension Benefit Guaranty Corporation        1200 K Street, N.W.
Committee of Unsecured Creditors                                    (PBGC)                                      Washington DC 20005‐4026                                         sven_serspinski@pbgc.gov    First Class Mail and Email
                                                                                                                Attn: John T. Banks
                                                                                                                3301 Northland Drive
Counsel to Weslaco Independent School District, City of Weslaco,    Perdue, Brandon, Fielder, Collins & Mott,   Suite 505
City of La Feria, and Delta Lake Irrigation District                L.L.P.                                      Austin TX 78731                                                  jbanks@pbfcm.com            First Class Mail and Email
Attorney for Coke County Tax Office, Crockett County Tax Office,                                                Attn: Laura Monroe
Kimble Central Appraisal District, Schleicher County Appraisal      Perdue, Brandon, Fielder, Collins & Mott,   P.O. Box 817
District, and Sutton County Appraisal District                      L.L.P.                                      Lubbock TX 79408                                                 lmbkr@pbfcm.com             First Class Mail and Email
                                                                                                                Attn: Owen M. Sonik
                                                                                                                1235 North Loop West
                                                                    Perdue, Brandon, Fielder, Collins & Mott,   Suite 600
Counsel to Clear Creek Independent School District, City of Houston L.L.P.                                      Houston TX 77008                                                 osonik@pbfcm.com            First Class Mail and Email
                                                                                                                Attn: Brenna A. Dolphin
                                                                                                                222 Delaware Avenue, Suite 1101
Counsel for Pearce Services, LLC                                    Polsinelli PC                               Wilmington DE 19801                                              bdolphin@polsinelli.com     First Class Mail and Email



          In re: Frontier Communications Corporation, et al.
          Case No. 20‐22476 (RDD)                                                                                     Page 6 of 11
                                                                                                                        Exhibit A
                                                                                                                    Master Service List
                                                                                                                 Served as set forth below

                              DESCRIPTION                                              NAME                                               ADDRESS                                                  EMAIL                METHOD OF SERVICE
                                                                                                                 Attn: Janel Glynn
                                                                                                                 One East Washington St, Suite 1200
Counsel for Pearce Services, LLC                                    Polsinelli PC                                Phoenix AZ 85004‐2568                                           jglynn@polsinelli.com               First Class Mail and Email
                                                                                                                 Attn: Jeremy R. Johnson
                                                                                                                 600 3rd Avenue, 42nd Floor
Counsel to Pearce Services, LLC                                     POLSINELLI PC                                New York NY 10016                                               jeremy.johnson@polsinelli.com       First Class Mail and Email
                                                                                                                 Attn: John C. Graham
                                                                    Public Service Commission of the State of    Three Empire State Plaza
New York State Public Service Commission                            New York                                     Albany NY 12223‐1350                                            john.graham@dps.ny.gov              First Class Mail and Email
                                                                                                                                                                                 susheelkirpalani@quinnemanuel.com
                                                                                                                 Attn: Susheel Kirpalani, Benjamin I. Finestone, Deborah         benjaminfinestone@quinnemanuel.co
                                                                                                                 Newman, Daniel Holzman, Lindsay M. Weber                        deborahnewman@quinnemanuel.com
                                                                                                                 51 Madison Avenue, 22nd Floor                                    danielholzman@quinnemanuel.com
Counsel to the Second Lien Ad Hoc Group                             Quinn Emanuel Urquhart & Sullivan, LLP       New York NY 10010                                               lindsayweber@quinnemanuel.com       First Class Mail and Email
                                                                                                                 Attn: Katelin A. Morales
Counsel for The Bank of New York Mellon, as trustee for the                                                      1201 North Market Street, Suite 1500
unsecured notes described in Exhibit A                              Reed Smith LLP                               Wilmington DE 19801                                             kmorales@reedsmith.com              First Class Mail and Email
                                                                                                                 Attn: Kurt F. Gwynne
Counsel for The Bank of New York Mellon, as trustee for the                                                      599 Lexington Ave., 22nd Floor
unsecured notes described in Exhibit A                              Reed Smith LLP                               New York NY 10022                                               kgwynne@reedsmith.com               First Class Mail and Email
                                                                                                                                                                                 jschwartz@riker.com
Counsel for Wilmington Savings Fund Society, FSB, as Indenture                                                   Attn: Joseph L. Schwartz, Curtis M. Plaza, Tara J. Schellhorn
Trustee and Collateral Agent for the 8.500% Second Lien Secured                                                  Headquarters Plaza, One Speedwell Avenue                        cplaza@riker.com
Notes due 2026                                                      Riker Danzig Scherer Hyland & Perretti LLP   Morristown NJ 07962‐1981                                        tschellhorn@riker.com               First Class Mail and Email
                                                                                                                 Attn: Paris Gyparakis, Esq.
Counsel to GreenHills Ventures, LLC & GreenHills Capital Partners                                                747 Third Avenue
LLC                                                                 Rosen & Associates, P.C.                     New York NY 10017‐2803                                          pgyparakis@rosenpc.com              First Class Mail and Email
                                                                                                                 Attn: Sanford A. Kassel
                                                                                                                 334 West 3rd Street
                                                                                                                 Suite 207
Counsel to Cathy Baile                                              Sanford A. Kassel APLC                       San Bernardino CA 92401                                         office@skassellaw.com               First Class Mail and Email
                                                                                                                 Attn: John D. Demmy, Lucian B. Murley
                                                                                                                 1201 N. Market Street, Suite 2300
                                                                                                                 P.O. Box 1266                                                   john.demmy@saul.com
Counsel to Element Fleet Corporation and Equinix, Inc.              Saul Ewing Arnstein & Lehr LLP               Wilmington DE 19899                                             luke.murley@saul.com                First Class Mail and Email
                                                                                                                 Attn: Secretary of the Treasury
                                                                                                                 100 F Street, NE                                                secbankruptcy@sec.gov
Securities and Exchange Commission ‐ Headquarters                   Securities & Exchange Commission             Washington DC 20549                                             NYROBankruptcy@sec.gov              First Class Mail and Email
                                                                                                                 Attn: Bankruptcy Department
                                                                                                                 Brookfield Place
                                                                    Securities & Exchange Commission – NY        200 Vesey Street, Suite 400
Securities and Exchange Commission ‐ Regional Office                Office                                       New York NY 10281‐1022                                          bankruptcynoticeschr@sec.gov        First Class Mail and Email
                                                                                                                 Attn: Bankruptcy Dept
                                                                                                                 One Penn Center
                                                                    Securities & Exchange Commission ‐           1617 JFK Blvd, Ste 520
Securities and Exchange Commission ‐ Regional Office                Philadelphia Office                          Philadelphia PA 19103                                           SECBANKRUPTCY@SEC.GOV               First Class Mail and Email




          In re: Frontier Communications Corporation, et al.
          Case No. 20‐22476 (RDD)                                                                                       Page 7 of 11
                                                                                                                       Exhibit A
                                                                                                                   Master Service List
                                                                                                                Served as set forth below

                             DESCRIPTION                                              NAME                                                 ADDRESS                                       EMAIL              METHOD OF SERVICE
                                                                                                                Attn: J. David Forsyth
                                                                                                                400 Poydras Street
                                                                                                                Suite 2550
Counsel to Shanri Holdings Corporation and the Pelican Group, Inc. Sessions, Fishman, Nathan & Israel, L.L.C.   New Orleans LA 70130                                   jdf@sessions‐law.com              First Class Mail and Email
                                                                                                                Attn: Robert J. Gayda, Catherine V. LoTempio           gayda@sewkis.com
                                                                                                                One Battery Park Plaza
Counsel to Merritt 7 Venture L.L.C.                                Seward & Kissel LLP                          New York NY 10004                                      lotempio@sewkis.com               First Class Mail and Email
                                                                                                                Attn: William J. Hanlon
                                                                                                                Two Seaport Lane, Suite 300
Counsel to GI TC One Wilshire, LLC                                 Seyfarth Shaw LLP                            Boston MA 02210                                        whanlon@seyfarth.com              First Class Mail and Email
                                                                                                                Attn: Joel Moss, Jordan A. Wishnew
                                                                                                                599 Lexington Avenue                                   joel.moss@shearman.com
Counsel to the Ad Hoc Group of Subsidiary Debtholders              Shearman & Sterling LLP                      New York NY 10022                                      jordan.wishnew@shearman.com       First Class Mail and Email
                                                                                                                Attn: Bruce S. Luckman
                                                                   Sherman, Silverstein, Kohl, Rose & Podolsky, 308 Harper Drive, Suite 200
Counsel to KW Realty Fund IV, LLC                                  P.A.                                         Moorestown NJ 08057                                    bluckman@shermansilverstein.com   First Class Mail and Email
                                                                                                                                                                       squsba@stblaw.com

                                                                                                               Attn: Sandeep Qusba, Nicholas E. Baker, Jamie J. Fell   nbaker@stblaw.com
                                                                                                               425 Lexington Avenue
Counsel for JPMorgan Chase Bank, N.A.                              Simpons Thacher & Bartlett LLP              New York NY 10017                                       jamie.fell@stblaw.com             First Class Mail and Email
                                                                                                               Attn: Stephen D. Lerner, Kyle F. Arendsen
Counsel for USIC Locating Services LLC and Broadridge Output                                                   201 E. Fourth St., Suite 1900                           stephen.lerner@squirepb.com
Solutions, Inc.                                                    Squire Patton Boggs (US) LLP                Cincinnati OH 45202                                     kyle.arendsen@squirepb.com        First Class Mail and Email
                                                                                                               Attn: Bankruptcy Dept
                                                                                                               P.O. Box 300152
State Attorney General                                             State of Alabama Attorney General           Montgomery AL 36130‐0152                                                                  First Class Mail
                                                                                                               Attn: Bankruptcy Dept
                                                                                                               2005 N Central Ave
State Attorney General                                             State of Arizona Attorney General           Phoenix AZ 85004‐2926                                                                     First Class Mail
                                                                                                               Attn: Bankruptcy Dept
                                                                                                               P.O. Box 944255
State Attorney General                                             State of California Attorney General        Sacramento CA 94244‐2550                                                                  First Class Mail
                                                                                                               Attn: Bankruptcy Dept
                                                                                                               55 Elm St.
State Attorney General                                             State of Connecticut Attorney General       Hartford CT 06106                                                                         First Class Mail
                                                                                                               Attn: Bankruptcy Dept
                                                                                                               The Capitol, PL 01
State Attorney General                                             State of Florida Attorney General           Tallahassee FL 32399‐1050                                                                 First Class Mail
                                                                                                               Attn: Bankruptcy Dept
                                                                                                               40 Capital Square, SW
State Attorney General                                             State of Georgia Attorney General           Atlanta GA 30334‐1300                                                                     First Class Mail
                                                                                                               Attn: Bankruptcy Dept
                                                                                                               700 W. Jefferson Street
                                                                                                               P.O. Box 83720
State Attorney General                                             State of Idaho Attorney General             Boise ID 83720‐1000                                                                       First Class Mail
                                                                                                               Attn: Bankruptcy Dept
                                                                                                               100 West Randolph Street
State Attorney General                                             State of Illinois Attorney General          Chicago IL 60601                                                                          First Class Mail



         In re: Frontier Communications Corporation, et al.
         Case No. 20‐22476 (RDD)                                                                                      Page 8 of 11
                                                                                                                Exhibit A
                                                                                                            Master Service List
                                                                                                         Served as set forth below

                             DESCRIPTION                                         NAME                                                ADDRESS         EMAIL      METHOD OF SERVICE
                                                                                                         Attn: Bankruptcy Dept
                                                                                                         Indiana Government Center South
                                                                                                         302 W. Washington St., 5th Floor
State Attorney General                                        State of Indiana Attorney General          Indianapolis IN 46204                               First Class Mail
                                                                                                         Attn: Bankruptcy Dept
                                                                                                         1305 E. Walnut Street
State Attorney General                                        State of Iowa Attorney General             Des Moines IA 50319                                 First Class Mail
                                                                                                         Attn: Bankruptcy Dept
                                                                                                         G. Mennen Williams Building, 7th Floor
                                                                                                         525 W. Ottawa St., P.O. Box 30212
State Attorney General                                        State of Michigan Attorney General         Lansing MI 48909‐0212                               First Class Mail
                                                                                                         Attn: Bankruptcy Dept
                                                                                                         1400 Bremer Tower
                                                                                                         445 Minnesota Street
State Attorney General                                        State of Minnesota Attorney General        St. Paul MN 55101‐2131                              First Class Mail
                                                                                                         Attn: Bankruptcy Dept
                                                                                                         Walter Sillers Building
                                                                                                         550 High Street, Suite 1200, P.O. Box 220
State Attorney General                                        State of Mississippi Attorney General      Jackson MS 39201                                    First Class Mail
                                                                                                         Attn: Bankruptcy Dept
                                                                                                         2115 State Capitol
                                                                                                         2nd Fl, Rm 2115
State Attorney General                                        State of Nebraska Attorney General         Lincoln NE 68509‐8920                               First Class Mail
                                                                                                         Attn: Bankruptcy Dept
                                                                                                         100 North Carson Street
State Attorney General                                        State of Nevada Attorney General           Carson City NV 89701                                First Class Mail
                                                                                                         Attn: Bankruptcy Dept
                                                                                                         P.O. Drawer 1508
State Attorney General                                        State of New Mexico Attorney General       Santa Fe NM 87504‐1508                              First Class Mail
                                                                                                         Attn: Bankruptcy Dept
                                                                                                         The Capitol
State Attorney General                                        State of New York Attorney General         Albany NY 12224‐0341                                First Class Mail
                                                                                                         Attn: Bankruptcy Dept
                                                                                                         9001 Mail Service Center
State Attorney General                                        State of North Carolina Attorney General   Raleigh NC 27699‐9001                               First Class Mail
                                                                                                         Attn: Bankruptcy Dept
                                                                                                         30 E. Broad St., 14th Floor
State Attorney General                                        State of Ohio Attorney General             Columbus OH 43215                                   First Class Mail
                                                                                                         Attn: Bankruptcy Dept
                                                                                                         1162 Court Street NE
State Attorney General                                        State of Oregon Attorney General           Salem OR 97301                                      First Class Mail
                                                                                                         Attn: Bankruptcy Dept
                                                                                                         Strawberry Square
                                                                                                         16th Floor
State Attorney General                                        State of Pennsylvania Attorney General     Harrisburg PA 17120                                 First Class Mail
                                                                                                         Attn: Bankruptcy Dept
                                                                                                         P.O. Box 11549
State Attorney General                                        State of South Carolina Attorney General   Columbia SC 29211‐1549                              First Class Mail




         In re: Frontier Communications Corporation, et al.
         Case No. 20‐22476 (RDD)                                                                               Page 9 of 11
                                                                                                                  Exhibit A
                                                                                                              Master Service List
                                                                                                           Served as set forth below

                              DESCRIPTION                                        NAME                                                  ADDRESS                                EMAIL           METHOD OF SERVICE
                                                                                                           Attn: Bankruptcy Dept
                                                                                                           P.O. Box 20207
State Attorney General                                         State of Tennessee Attorney General         Nashville TN 37202‐0207                                                         First Class Mail
                                                                                                           Attn: Bankruptcy Dept
                                                                                                           Capitol Station
                                                                                                           P.O. Box 12548
State Attorney General                                         State of Texas Attorney General             Austin TX 78711‐2548                                                            First Class Mail
                                                                                                           Attn: Bankruptcy Dept
                                                                                                           PO Box 142320
State Attorney General                                         State of Utah Attorney General              Salt Lake City UT 84114‐2320                                                    First Class Mail
                                                                                                           Attn: Bankruptcy Dept
                                                                                                           1125 Washington St. SE
                                                                                                           P.O. Box 40100
State Attorney General                                         State of Washington Attorney General        Olympia WA 98504‐0100                                                           First Class Mail
                                                                                                           Attn: Bankruptcy Dept
                                                                                                           State Capitol Bldg 1 Room E 26
State Attorney General                                         State of West Virginia Attorney General     Charleston WV 25305                                                             First Class Mail
                                                                                                           Attn: Bankruptcy Dept
                                                                                                           Wisconsin Department of Justice
                                                                                                           State Capitol, Room 114 East, P. O. Box 7857
State Attorney General                                         State of Wisconsin Attorney General         Madison WI 53707‐7857                                                           First Class Mail
                                                                                                           Attn: Darrell W. Clark, Tracey M. Ohm
                                                                                                           1775 Pennsylvania Ave., NW
                                                                                                           Suite 800                                        darrell.clark@stinson.com
Counsel to Subsidiaries of Verizon Communications Inc.         Stinson LLP                                 Washington DC 20006                              tracey.ohm@stinson.com         First Class Mail and Email
                                                                                                           Attn: Rocco A. Cavaliere
                                                                                                           1350 Broadway, 11th Floor
Counsel to SYR Office, LLC                                     Tarter Krinsky & Drogin LLP                 New York NY 10018                                rcavaliere@tarterkrinsky.com   First Class Mail and Email
                                                                                                           Attn: Alex Chang
                                                                                                           Corporate Trust – Default Administration Group
                                                                                                           101 Barclay Street – 21W
Official Committee of Unsecured Creditors                      The Bank of New York Mellon                 New York NY 10286                                alex.chang@bnymellon.com       First Class Mail and Email
                                                                                                           Attn: Honor S. Heath, Senior Counsel
                                                               The Connecticut Light and Power Company     107 Seldon Street
Official Committee of Unsecured Creditors                      d/b/a Eversource Energy                     Berlin CT 06037                                  honor.heath@eversource.com     First Class Mail and Email
                                                                                                           Attn: Brett D. Goodman
                                                                                                           875 Third Avenue
Counsel to ScanSource, Inc.                                    TROUTMAN SANDERS LLP                        New York NY 10022                                brett.goodman@troutman.com     First Class Mail and Email
                                                                                                           Attn: Harris B. Winsberg
                                                                                                           600 Peachtree Street NE
                                                                                                           Suite 3000
Counsel to ScanSource, Inc.                                    TROUTMAN SANDERS LLP                        Atlanta GA 30308                                 harris.winsberg@troutman.com   First Class Mail and Email
                                                                                                           Attn: Bankruptcy Dept
                                                                                                           US Dept of Justice
                                                                                                           950 Pennsylvania Ave NW
United States of America                                       United States of America Attorney General   Washington DC 20530‐0001                                                        First Class Mail




          In re: Frontier Communications Corporation, et al.
          Case No. 20‐22476 (RDD)                                                                                Page 10 of 11
                                                                                                                      Exhibit A
                                                                                                                  Master Service List
                                                                                                               Served as set forth below

                              DESCRIPTION                                            NAME                                                  ADDRESS                      EMAIL            METHOD OF SERVICE
                                                                                                                                                     David.Jones6@usdoj.gov
                                                                                                                                                     Jeffrey.Oestericher@usdoj.gov
                                                                                                               Attn: Bankruptcy Division             Carina.Schoenberger@usdoj.gov
                                                                                                               86 Chambers Street                    Lawrence.Fogelman@usdoj.gov
United States Attorney’s Office for the Southern District of New   US Attorney for Southern District of New    3rd Floor                             Peter.Aronoff@usdoj.gov
York                                                               York                                        New York NY 10007                     Linda.Riffkin@usdoj.gov          First Class Mail and Email
                                                                                                               Attn: Laura Moran
                                                                                                               1 Federal Street
                                                                   US Bank as Agent for 6.860% Subsidiary (FTR EX‐MA‐FED
Top 50 Creditor, Official Committee of Unsecured Creditors         FL) Debentures due 2028                     Boston MA 02110                       laura.moran@usbank.com           First Class Mail and Email
                                                                                                               Attn: Clark Whitmore
                                                                                                               Maslon LLP
Indenture Trustee for 6.860% Subsidiary (FTR FL) Debentures due                                                90 S. 7th St., Suite 3300
2028 and 6.730% Subsidiary (FTR North) Debentures due 2028         US Bank National Association                Minneapolis MN 54402                  clark.whitmore@maslon.com        First Class Mail and Email
                                                                                                               Attn: Laura Moran
Indenture Trustee for 6.860% Subsidiary (FTR FL) Debentures due                                                1 Federal St.
2028 and 6.730% Subsidiary (FTR North) Debentures due 2028,                                                    EX‐MA‐FED
Official Committee of Unsecured Creditors                          US Bank National Association                Boston MA 02110                       laura.moran@usbank.com           First Class Mail and Email
                                                                                                               Attn: Ralph Jones
                                                                                                               Two Liberty Place
Indenture Trustee for 6.750% Subsidiary (FTR CA) Debenture due                                                 50 South 16th Street, Suite 2000
2027 and 8.400% Subsidiary (FTR WV) Debentures due 2029            US Bank Trust National Association          Philadelphia PA 19102                 RALPH.JONES@USBANK.COM           First Class Mail and Email
                                                                                                               Attn: Michael L. Schein, Esq.
                                                                                                               1633 Broadway
                                                                                                               31st Floor
Counsel to Sequential Technology International, LLC                Vedder Price P.C.                           New York NY 10019                     mschein@vedderprice.com          First Class Mail and Email
                                                                                                               Attn: Patrick Healy
                                                                                                               500 Delaware Avenue
Indenture Trustee for 8.500% 2L Secured Notes due 2026             Wilmington Savings Fund Society FSB         Wilmington DE 19801                   phealy@WSFSBank.com              First Class Mail and Email
                                                                                                               Attn: Rita Marie Ritrovato
                                                                                                               1100 North Market Street
Indenture Trustee for 8.000% 1L Secured Notes due 2027             Wilmington Trust, National Association      Wilmington DE 19890                   RRitrovato@WilmingtonTrust.com   First Class Mail and Email




          In re: Frontier Communications Corporation, et al.
          Case No. 20‐22476 (RDD)                                                                                    Page 11 of 11
